NO.
12-07-00227-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
ARMANDO GARCIA MARTINEZ,            §                      APPEAL
FROM THE 114TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Armando
Garcia Martinez appeals his conviction for the offense of aggravated
assault.  Appellant’s counsel filed a
brief in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969).  The
State waived the filing of a brief.   We
affirm.
 
Background




            Appellant
pleaded guilty the second degree felony offense of aggravated assault.  There was no plea agreement, but pursuant to
the 114th District Court’s “timely pass for plea” procedure, the trial court
considered the evidence, deferred a finding of guilt, and placed Appellant on
community supervision for a period of ten years.  Appellant accepted that punishment and waived
his right to appeal.  Thereafter, the
State filed several applications to adjudicate Appellant’s guilt.  In the third application, the State alleged
that Appellant had committed new offenses, failed to report, and committed
other violations of his community supervision agreement.  Appellant pleaded true to more than a dozen
allegations, and the trial court adjudicated his guilt and assessed punishment
at twenty years of imprisonment and a fine of $5,000.  This appeal followed.
 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel has filed a brief in compliance with Anders and Gainous.  Counsel states that she has diligently
reviewed the appellate record and that she is well acquainted with the facts of
this case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel’s brief presents a thorough chronological summary of
the procedural history of the case and further states that counsel is unable to
present any arguable issues for appeal.
            We
have considered the brief submitted by Appellant’s counsel and have conducted
our own independent review of the record. 
See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see
also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102 L.
Ed. 2d 300 (1988).  We have found no
reversible error.  See Bledsoe v.
State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).
                                                                                                
Conclusion
            As required,
Appellant’s counsel has moved for leave to withdraw.  See Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
After considering the record and the brief and having found no
reversible error, we affirm the judgment of the trial court and grant
Appellant’s counsel’s motion for leave to withdraw.
 
 
 
Opinion delivered March 31,
2008.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
(DO NOT PUBLISH)